


116 HR 1283 IH: To establish a nonpartisan commission on immigration reform and border security.
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1283
IN THE HOUSE OF REPRESENTATIVES

February 14, 2019
Mr. Ryan introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a nonpartisan commission on immigration reform and border security.
 
 
1.Nonpartisan Commission on Immigration Reform and Border Security 
(a)Establishment and composition of commission 
(1)In generalEffective on the date of the enactment of this Act, there is established a Nonpartisan Commission on Immigration Reform and Border Security (in this section referred to as the Commission) which shall be composed of nine members to be appointed as follows: (A)One member, who shall serve as Chairperson, to be appointed jointly by the Speaker of the House of Representatives and the majority leader of the Senate. 
(B)One member to be appointed by the Speaker of the House of Representatives who shall select such members from a list of nominees provided by the Chairman of the Subcommittee on Immigration and Citizenship of the Committee on the Judiciary of the House of Representatives.  (C)One member to be appointed by the Speaker of the House of Representatives who shall select such members from a list of nominees provided by the Chairman of the Subcommittee on Border Security, Facilitation, and Operations of the Committee on Homeland Security of the House of Representatives. 
(D)One member to be appointed by the minority leader of the House of Representatives who shall select such members from a list of nominees provided by the ranking minority member of the Subcommittee on Immigration and Citizenship of the Committee on the Judiciary of the House of Representatives.  (E)One member to be appointed by the minority leader of the House of Representatives who shall select such members from a list of nominees provided by the ranking minority member of the Subcommittee on Border Security, Facilitation, and Operations of the Committee on Homeland Security of the House of Representatives. 
(F)Two members to be appointed by the majority leader of the Senate who shall select such members from a list of nominees provided by the Chairman of the Subcommittee on Border Security and Immigration of the Committee on the Judiciary of the Senate.  (G)Two members to be appointed by the minority leader of the Senate who shall select such members from a list of nominees provided by the ranking minority member of the Subcommittee on Border Security and Immigration of the Committee on the Judiciary of the Senate. 
(2)No elected officialsNo member may be a Federal, State, or local elected official or political appointee.  (3)DeadlineInitial appointments to the Commission shall be made not later than 45 days after the date of the enactment of this Act. A vacancy in the Commission shall be filled in the same manner in which the original appointment was made. 
(4)Term of serviceMembers shall be appointed to serve for the life of the Commission.  (b)Functions of commissionThe Commission shall— 
(1)in accordance with subsection (c), review and assess— (A)the security of the borders of the United States and methods to enhance the integrity and efficacy of security at such borders; and 
(B)the immigration system of the United States in general; and  (2)transmit to the Congress— 
(A)not later than 90 days after the initial appointments to the Commission are completed, a first report describing the progress made in carrying out paragraph (1); and  (B)not later than 270 days after the initial appointments to the Commission are completed, a final report setting forth the Commission’s findings and recommendations, including recommendations for additional changes that should be made with respect to border security as the Commission deems appropriate. 
(c)Particular considerationsIn particular, the Commission shall consider the following: (1)Vulnerabilities in border security screening and surveillance programs, inspection and detection technologies, and physical infrastructure. 
(2)U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and Office of Refugee Resettlement operations and personnel.  (3)Cross-border criminal activity. 
(4)Drug trafficking and interdiction activities.  (5)Severe forms of trafficking and smuggling of persons. 
(6)Migrant interdiction and detention operations.  (7)Protocols pertaining to migrant families and unaccompanied alien minors. 
(8)Protocols pertaining to asylum seekers and refugees.  (9)Protection of the human rights of immigrants, refugees, and asylum seekers, in particular minor children. 
(10)Protection of the physical and mental health of migrants in custody, in particular minor children.  (11)Asylum and immigration court system backlog. 
(12)Deferred Action for Childhood Arrivals.  (13)Family-sponsored immigrants. 
(14)Employee-based immigrants.  (15)Diversity immigrants. 
(16)Temporary protected status.  (17)Nonimmigrant visitors. 
(18)Visa overstays.  (19)Naturalization and a pathway to citizenship. 
(20)Criminal aliens.  (21)Removal proceedings. 
(d)Compensation of members 
(1)PayEach member of the Commission who is not an officer or employee of the Federal Government is entitled to receive, subject to such amounts as are provided in advance in appropriations Acts, pay at the daily equivalent of the minimum annual rate of basic pay in effect for grade GS–18 of the General Schedule. Each member of the Commission who is such an officer or employee shall serve without additional pay.  (2)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence. 
(e)Meetings, staff, and authority of commissionThe provisions of subsections (e) through (g) of section 304 of the Immigration Reform and Control Act of 1986 shall apply to the Commission in the same manner as they apply to the Commission established under such section, except that paragraph (2) of subsection (e) thereof shall not apply.  (f)Authorization of appropriations (1)In generalThere are authorized to be appropriated to the Commission such sums as may be necessary to carry out this section. 
(2)Subject to appropriationsNotwithstanding any other provision of this section, the authority to make payments, or to enter into contracts, under this section shall be effective only to such extent, or in such amounts, as are provided in advance in appropriations Acts.  (g)Termination dateThe Commission shall terminate on the date on which a final report is required to be transmitted under subsection (b)(2)(B), except that the Commission may continue to function until January 20, 2021, for the purpose of concluding its activities, including providing testimony to standing committees of Congress concerning its final report under this section and disseminating that report. 
(h)Congressional response 
(1)HearingsNot later than 90 days after the date of receipt of each report transmitted under subsection (b)(2), the Committees on the Judiciary of the House of Representatives and of the Senate shall initiate hearings to consider the findings and recommendations of the report.  (2)Findings and recommendationsNot later than 180 days after the date of receipt of such a report, each such Committee shall report to its respective House its oversight findings and any legislation it deems appropriate. 

